Exhibit 10.16
CREDIT FACILITY AGREEMENT
FOR AN AMOUNT OF UP TO USD 18,000,000
between
DEEPOCEAN SHIPPING AS
as Borrower.
DEEPOCEAN ASA
as Guarantor
and
NORDEA BANK NORGE ASA
as Agent and arranger,
and
THE FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1
as Banks
Dated 19 November 2007
(SELMER ADVOKAT FIRMA LOGO) [h66065h6606502.gif]

 



--------------------------------------------------------------------------------



 



Table of Content

             
1
  PURPOSE     3  
2
  INTERPRETATION     3  
3
  CONSTRUCTION     8  
4
  COMMITMENT     8  
5
  AVAILABILITY AND DRAWDOWN     9  
6
  CONDITIONS PRECEDENT     9  
7
  INTEREST     10  
8
  REPAYMENT     11  
9
  OPTIONAL PREPAYMENT/CANCELLATION     11  
10
  MANDATORY PREPAYMENT     11  
11
  SET-OFF     12  
12
  PAYMENTS AND CALCULATIONS     12  
13
  SECURITY     13  
14
  REPRESENTATIONS AND WARRANTIES     14  
15
  COVENANTS AND UNDERTAKINGS     15  
16
  EVENTS OF DEFAULT     19  
17
  CHANGES IN CIRCUMSTANCE     21  
18
  FEES AND COSTS     22  
19
  CURRENCY INDEMNITY     22  
20
  TRANSFER AND PARTICIPATION     23  
21
  GUARANTEE AND INDEMNITY     23  
22
  AGENCY     26  
23
  NOTICES AND MISCELLANEOUS     28  
24
  LAW AND JURISDICTION     29  
25
  SIGNATURES     29  

SCHEDULES
1.       List of Banks and Financial Institutions
2.       Conditions Precedent
3.       Form of Drawdown Notice
4.       Form of Certificate of Compliance
5.       Form of Assignment Agreement
6.       Form of Isle of Man First Priority Mortgage
7.       Form of Deed of Covenants

2



--------------------------------------------------------------------------------



 



This credit facility agreement (the “Loan Agreement”) has been entered into on
this 19th day of November 2007 between:

(1)   DeepOcean Shipping AS, a Norwegian limited company registered with company
registration number 979 456 107 with its registered address at Stoltenberggaten
1, 5527 Haugesund, Norway (the “Borrower”);   (2)   DeepOcean ASA, a Norwegian
limited company registered with company registration number 980 722 805 with its
registered address at Stoltenberggaten 1, 5527 Haugesund, Norway (the
“Guarantor”);   (3)   The financial institutions listed in Schedule 1 as banks,
including their successors in title and assignees and transferees (the “Banks”);
and   (4)   Nordea Bank Norge ASA, PO Box 1166 Sentrum, 0107 Oslo, Norway (the
“Agent”).

WHEREAS:

(A)   Pursuant to a loan agreement dated 20 December 2004 (as later amended) the
Borrower has taken up a term loan facility in the original amount of USD
12,329,212.39 and a revolving credit facility in the original amount of USD
3,600,000 (the “Original Loan”) for the purpose of re-financing the acquisition
and refurbishment of MV Atlantic Challenger, an offshore construction vessel of
3,372 dwt built in 1990 and rebuilt in 1999 (the “Vessel”).   (B)   The Borrower
wishes to refinance the Original Loan, and the Banks have agreed to provide such
refinancing, on the terms and conditions of this Loan Agreement.

NOW THEREFORE IT IS HEREBY AGREED as follows:

1   PURPOSE   1.1   The Banks have, according to the terms and conditions set
out in this Loan Agreement, agreed to make available to the Borrower a credit
facility in the maximum amount of USD 18,000,000 for the purpose of assisting
the Borrower in refinancing of the Original Loan.   1.2   The Borrower’s
obligations pursuant to his Loan Agreement shall be guaranteed by the Guarantor
as further described herein.   2   INTERPRETATION   2.1   In this Loan
Agreement, unless the context otherwise requires, the following capitalized
words and expressions shall have the meaning set opposite them below:

      “Assignment Agreement”   the assignment agreement between the Agent and

3



--------------------------------------------------------------------------------



 



          the Borrower, substantially in the form set out in Schedule 5.      
“Assignment of Earnings”   the assignment of the Earnings as set out in the
Assignment Agreement.       “Assignment of Insurances”   the assignment of the
Vessel’s insurances as set out in the Assignment Agreement.       “Banking Day”
  any day on which dealings in deposits of USD are carried on in the London
Interbank Eurocurrency Market and on which banks are open for business in Oslo
and London,       “Banks”   each and all of the lenders as set forth in
Schedule 1.       “Certificate of Compliance”   the certificate to be delivered
by the Guarantor pursuant to Clause 15.3, substantially in the form set out in
Schedule 4.       “Commitment”   the Banks’ commitment to make available to the
Borrower a term loan facility in the maximum amount of up to USD 18,000,000 to
the extent not cancelled or reduced pursuant to the terms and conditions of this
Loan Agreement.       “Deed of Covenants”   the deed of covenants related to the
Mortgage, substantially in the form set out in Schedule 7 hereto.      
“Drawdown Date”   the Banking Day on which the Commitment is drawn by the
Borrower, such date to be agreed between the Borrower and the Agent but not to
be later than 30 November 2007.       “Drawdown Notice”   the irrevocable notice
of drawdown from the Borrower as required by Clause 5.1 (b) and substantially in
the form as set out in Schedule 3.       “Earnings”   all (i) hire payable to
the Borrower for the use of the Vessel, (ii) compensation payable to the
Borrower in the event of requisition of the Vessel, (iii) remuneration for
salvage and other services performed by the Vessel payable to the Borrower,
(iv) demurrage and retention moneys receivable by the Borrower in relation to
the Vessel, (v) damage for breach (or payments for variation or termination) of
any contract of employment of the Vessel and (vi) other monies whatsoever due or
to become due to the Borrower from any third parties in respect of the Vessel or
otherwise.

4



--------------------------------------------------------------------------------



 



      “Environmental Laws”   all national, international and state laws, rules,
regulations, treaties and conventions applicable to the Vessel and, pertaining
to the pollution or protection of human health or the environment including,
without limitation, the carriage of Pollutants and actual or threatened
emissions, spills, releases or discharges of Pollutants.       “Event of
Default”   each event defined as an Event of Default in Clause 16.      
“Factoring Agreement”   the factoring agreement in respect of the Borrower’s
earnings in the amount of NOK 190,000,000 entered into between the Borrower and
Bergensbanken ASA 8 January 1999 and assigned 21 December 2004 to the Agent.    
  “Finance Documents”   this Loan Agreement, the Security Documents and any
document or agreement from time to time entered into pursuant to the terms of
any such document.       “Final Maturity Date”   the date falling on the fourth
anniversary of the Drawdown Date. If such date is not a Banking Day the Final
Maturity Date shall be the first following Banking Day unless it would thereby
fall in a new calendar month in which case it shall be the first preceding
Banking Day.       “GAAP”   the generally accepted accounting principles in
Norway, including the International Financial Reporting Standards (IFRS).      
“Group “   the Guarantor and its Subsidiaries       “Interest Payment Date”  
the last day of each Interest Period or if the Agent and the Banks should
consent to longer Interest Periods than six (6) months, the last Banking Day of
each six months period during that Interest Period and the last day of that
Interest Period save as provided by Clause 7.2.       “Interest Period”   each
period for the calculation of interest on the Loan as described in Clause 7.2.  
    “ISDA Agreement”   The master hedging agreement by the International Swap
Dealers Association Inc. including the relevant schedule(s) thereto and any
other related document and/or agreement all with terms and conditions acceptable
to the Swap Provider and the Agent.

5



--------------------------------------------------------------------------------



 



      “ISM Code”   the International Safety Management Code for the Safe
Operation of Ships and for Pollution Prevention constituted pursuant to
Resolution A.741(18) of the International Maritime Organisation and incorporated
into the Safety of Life Sea Convention and include any amendments or extensions
of it and any regulation issued pursuant to it.       “LIBOR”   for any Interest
Period:          
(a)    the rate per annum equal to the offered quotation for deposits in USD
ascertained by the Agent to be the rate established by the British Bankers’
Association and appearing on the Reuter page LIBOR 01 (or its replacement),
published or reported by Reuter through its monitor service or any equivalent
successor to such service at or about 11:00 hours a.m. (London time) on the
applicable Quotation Date; or
         
(b)    if no such rate is available, the rate per annum at which the Agent is
able to acquire the relevant currency for the relevant Interest Period in the
London Interbank Market at about 11.00 hours a.m. (London time) on the
applicable Quotation Date, as conclusively certified by the Agent to the
Borrower.
      “Loan”   the total aggregate amount outstanding from time to time
hereunder, including but not limited to accrued interest, fees, costs and any
amount due or to become due and payable hereunder.       “Majority Banks”   any
Banks whose contribution to the Loan totals more than 67 % of the Loan.      
“Margin”   0.80 % (zero point eighty per cent) per annum.       “Market Value”  
the fair market value of the Vessel in USD determined as the arithmetic average
of independent valuations of the Vessel obtained from two independent and
well-reputed brokers appointed by the Agent on behalf of the Banks and accepted
by the Borrower. Such valuations to be made with or without physical inspection
of the Vessel (as the Agent may require), on the basis of a sale for prompt
delivery for cash at arm’s length on normal commercial terms as between a
willing buyer and seller, on an “as is where is” basis free of any existing
charters or other contract of employment.

6



--------------------------------------------------------------------------------



 



      “Mortgage”   the first priority mortgage on the Vessel to be executed by
the Borrower in favour of the Agent (on behalf of the Banks) as security for its
obligations under this Loan Agreement and being registered against the Vessel in
its ships registry, substantially in the form set out in Schedule 6.      
“Principal”   the principal amount outstanding hereunder.       “Repayment Date”
  each date falling at quarterly consecutive intervals starting at 3 months
after the Drawdown Date and ending on the Final Maturity Date.       “Safety
Regulations”   all applicable safety and other regulations and as required by
the classification society, the flag state or such jurisdictions where the
Vessel will be employed under any charter or otherwise from time to time.      
“Security Documents”   the security documents specified in Clause 13.      
“Subsidiary”   a subsidiary as defined in Section 1-3 of the Norwegian Private
Limited Liability Companies Act 1997 No. 45 (as amended) (“aksjeloven”).      
“Swap Provider”   the provider of the relevant interest rate hedge (swap) for
the Borrower, on the terms and conditions of the ISDA Agreement, being Nordea
Bank Finland Plc. or any other swap provider acceptable to the Agent.      
“Taxes”   any present or future taxes, levies, duties, imposts, charges, fees,
deductions or withholdings levied or imposed by any governmental or other public
taxing or similar authority.       “Total Loss”   a total loss as any occurrence
in consequence whereof the Vessel has become or is likely to become a total loss
which expression shall include:          
(a)    any actual, constructive, agreed, compromised or arranged total loss of
the Vessel; or
         
(b)    requisition for title or any other compulsory acquisition of the Vessel;
or
         
(c)    any other event which the insurers consider at total loss.
      “USD”   the lawful currency of the United States of America.

7



--------------------------------------------------------------------------------



 



      “Vessel”   MV Atlantic Challenger, a 1990 built and 1999 rebuilt offshore
construction vessel of 3,372 dwt.

3   CONSTRUCTION   3.1   In this Loan Agreement, unless the context or any
express provisions of this Loan Agreement otherwise requires:

  (a)   words importing the singular shall include the plural and vice versa. In
particular, for so long as it is the only Bank, references to the Banks and/or
the Majority Banks shall be construed as a reference to Nordea Bank Norge ASA.;
    (b)   reference to any party shall be deemed to be a reference to or
include, as appropriate, their respective permitted successors and assigns or
transferees;     (c)   references to Clauses and Schedules are references to
clauses and schedules to this Loan Agreement;     (d)   all references to
statutes and other legislation include all modifications, re-enactments and
amendments thereof;     (e)   a reference to this Loan Agreement or to any other
agreement or document shall be construed as including a reference to all
permitted amendments and/or variations thereof or supplements thereto from time
to time in force.

4   COMMITMENT   4.1   The obligation of each Bank under this Loan Agreement
shall be to contribute that proportion of the Loan which its commitment bears to
the total of the Commitment of all Banks.   4.2   Subject to the provisions
related to the Majority Banks’ decisions as set out herein, the obligations of
each Bank are several, but not joint. The failure of any Bank to perform such
obligations shall not relieve any other Bank, the Agent or the Borrower of any
of their respective obligations or liabilities under this Loan Agreement or the
Security Documents nor shall the Agent be responsible for the obligations of any
Bank (except for its own obligations, if any, as a Bank) nor shall any Bank be
responsible for the obligations of any other Bank under this Loan Agreement.  
4.3   The obligations of the Borrower under this Loan Agreement and the Security
Documents shall not be affected by:

  (a)   any time or waiver granted to or composition with any third party;    
(b)   any failure to enforce any rights, remedy or security against any third
party;     (c)   any legal limitation, incapacity or other circumstances
relating to any third party; or

8



--------------------------------------------------------------------------------



 



  (d)   this Loan Agreement or any of the Security Documents becoming invalid or
unenforceable against any third party.

4.4   The Borrower shall not claim any set-off or counterclaim against any third
party until the Banks have received all amounts due or to become due to them
under this Loan Agreement and the Security Documents.

5   AVAILABILITY AND DRAWDOWN   5.1   The Commitment shall be available for
drawdown in one drawing on the Drawdown Date on the following conditions:

  (a)   the conditions precedent as per Clause 6 shall have been met;     (b)  
the Borrower shall have given to the Agent a Drawdown Notice which shall be
received by the Agent prior to 11 a.m. London time not less than three
(3) Banking Days prior to the Drawdown Date unless a shorter notice period is
accepted in writing by the Banks;     (c)   no event shall have occurred which
constitutes and continues to constitute an Event of Default or which by giving
of notice and/or lapse of time would constitute an Event of Default; and     (d)
  the representations and warranties contained in Clause 14 shall be true and
accurate at the time of giving of the Drawdown Notice and at the Drawdown Date
with reference to the facts then subsisting.

5.2   The Commitment shall be available for the purpose set out in Clause 1
only.   5.3   Any undrawn part of the Commitment shall be cancelled on 31
December 2007.   6   CONDITIONS PRECEDENT   6.1   The obligations of the Agent
and each Bank hereunder are subject to the condition that the Agent, on behalf
of the Banks, has received, at least 3 Banking Days prior to the Drawdown Date,
all the documents set forth in Schedule 2 hereto in a form and substance
satisfactory to the Agent.   6.2   If the documents set out in Schedule 2 are
not submitted as originals, the Agent may require that a Norwegian
attorney-at-law certify photocopies of any such documents as true and correct.

9



--------------------------------------------------------------------------------



 



7   INTEREST   7.1   The Borrower shall pay interest on the Principal on each
Interest Payment Date at the annual rate which is conclusively certified by the
Agent (save for manifest error) to be the aggregate of the Margin and LIBOR.  
7.2   The Borrower may elect Interest Periods for the Principal of one (1),
three (3)or, six (6) months duration or alternatively such other Interest
Periods (if available to the Banks) to which the Agent with the consent of the
Banks shall agree to, provided that:

  (a)   the Borrower shall select the first Interest Period for the Loan in the
Drawdown Notice. Each subsequent Interest Period shall commence on the expiry of
the preceding Interest Period;     (b)   the Borrower shall select the length of
the subsequent Interest Periods by informing the Agent in writing no later than
10:00 a.m. three Banking Days before the beginning of the next Interest Period;
    (c)   if any Interest Period would otherwise end on a day which is not a
Banking Day it shall be extended to end on the first following Banking Day
unless it would thereby end in a new calendar month in which case it shall be
shortened to end on the first preceding Banking Day;     (d)   if any Interest
Period would otherwise extend beyond a Repayment Date there shall be a separate
Interest Period ending on the Repayment Date for the amount then falling due;  
  (e)   Interest Periods of one (1) month duration may only be selected three
times per calendar year; and     (f)   If the Borrower fails to select an
Interest Period in accordance with this clause 7.2, that Interest Period shall
be three (3) months.

7.3   If the Borrower fails to pay an amount on its due date for payment under
this Loan Agreement, the Borrower shall pay interest on such amount on demand
from that date up to and including the date of actual payment, to be compounded
at the end of each of the periods under (c) below, at an annual rate which is
conclusively certified by the Agent (save for manifest error) to be the
aggregate of:

  (a)   the Margin;     (b)   3 % per annum; and     (c)   LIBOR for such period
as the Agent may select from time to time and for amounts comparable with the
amounts which the Borrower has failed to pay.

10



--------------------------------------------------------------------------------



 



8   REPAYMENT   8.1   The Borrower shall repay the Principal in 16 quarterly
instalments of USD 500,000 each on each Repayment Date. The remaining Loan shall
be repaid in one instalment on the Final Maturity Date.   8.2   Any repayment of
Principal according to this Clause 8 may not be re-borrowed.   9   OPTIONAL
PREPAYMENT/CANCELLATION   9.1   The Borrower may cancel the Commitment or prepay
the Principal in whole or in part in amounts equalling USD 100,000 or whole
multiples thereof, or any other amount as agreed with the Agent, on any Interest
Payment Date upon giving the Agent not less than five (5) Banking Days
irrevocable written notice of such cancellation or prepayment. Prepayment on any
other day than the Interest Payment Date for the amounts to be prepaid, are
subject to payment of any breakage costs (excluding the Margin) and redeployment
losses to the Banks.   9.2   Any prepaid amounts according to Clause 9.1 of this
Loan Agreement shall, unless in the event of prepayment as a consequence of a
sale or Total Loss of the Vessel, reduce the Principal in inverse order of
maturity, starting with the final instalment. Prepaid amounts may not be
re-borrowed.   10   MANDATORY PREPAYMENT   10.1   In case of:

  (a)   sale or other disposition of the Vessel; or     (b)   Total Loss; or    
(c)   in the event of a capture, seizure, arrest, detention or confiscation of
the Vessel by any government or by persons acting or purporting to act on behalf
of any government unless the Vessel shall be released from such capture,
seizure, arrest, detention or confiscation within two months after the
occurrence thereof;

    then the Loan shall be prepaid in full according to this Clause 10.

10.2   In the event set forth in Clause 10.1 (a) or (c), the Loan shall
immediately be due and payable.   10.3   In the event of a Total Loss, the
Borrower shall prepay the Loan on the earlier of (i) 180 days from the
occurrence of the Total Loss and (ii) upon receipt of insurance proceeds.   10.4
  Any prepaid amounts under Clause 10 of this Loan Agreement may not be
re-borrowed.

11



--------------------------------------------------------------------------------



 



10.5   Any breakage costs (excluding the Margin) and redeployment losses
incurred by any Bank as a consequence of prepayment according to this Clause 10
on any other date than on Interest Payment Date for prepaid amounts shall be due
and payable to the Agent on demand.   11   SET-OFF   11.1   The Borrower
authorises the Agent (on behalf of the Banks) to apply any credit balance to
which the Borrower is then entitled on any account of the Borrower with the
Agent or with any of the Banks in satisfaction of any sum due and payable from
the Borrower to the Agent and the Banks under this Loan Agreement. For this
purpose, the Agent and the Banks are authorised to purchase with the monies
standing to the credit of such account such other currencies as may be necessary
to effect such application.   12   PAYMENTS AND CALCULATIONS   12.1   The
Borrower shall at all times ensure that there are sufficient funds in its bank
accounts on any Repayment Date to cover the payment of the next instalment of
Principal and/or interest on the next Interest Payment Date.   12.2   All
payments to be made by the Borrower hereunder shall be made to such accounts of
the Agent or the Banks with such banks as the Agent shall notify the Borrower
from time to time, by not later than 11. a.m. London time in USD in freely
transferable funds which are for same day settlement or in such other USD funds
as shall for the time being be customary for the settlement of transactions of
this nature.   12.3   All payments by the Borrower shall be made without set-off
or counterclaim and free and clear of and without deduction for or on account of
any present or future Taxes of any nature, unless the Borrower is compelled by
law to make payment subject to any such Taxes. In the event that the Borrower is
compelled by law to deduct or withhold any such Taxes, the Borrower shall
(i) pay to the Agent such additional amount as may be necessary to ensure that
the Agent and the Banks receive a net amount equal to that which they would have
received had such deductions or withholdings not been made and (ii) deliver to
the Agent as soon as practicable after any request by it an official receipt of
the payment of any Taxes so deducted.   12.4   If the date on which a payment is
due to be made hereunder is not a Banking Day, such date of payment shall be the
first following Banking Day unless payment would thereby be made in a new
calendar month, in which case the payment shall be made on the preceding Banking
Day.   12.5   Interest and any other payments hereunder of an annual nature
shall accrue from day to day and be calculated on the actual number of days
elapsed on the basis of a 360 days year.   12.6   If any amount of Principal is
for any reason repaid on a day other than a Repayment Date,

12



--------------------------------------------------------------------------------



 



    the Borrower shall pay to the Agent on demand such amount as may be
necessary to compensate the Agent and the Banks for any loss, premium or penalty
incurred by them in respect of the liquidation or reemployment of funds borrowed
for the purpose of maintaining the amount repaid.   12.7   The Borrower shall
promptly, on demand by a Bank, pay to that Bank the amount of any increased cost
relating to this Loan Agreement incurred by it as a result of:

  (a)   any change in, or any change in the interpretation or application by any
competent authority of, any relevant law or regulation after the date of this
Loan Agreement; or     (b)   compliance with any regulation made by a competent
authority of the jurisdiction in which it is incorporated and/or in which its
principal office is located after the date of this Loan Agreement, including any
law or regulation relating to taxation (save for tax on overall net income and
to the extent such increased cost is attributable to a Tax deduction or
withholding required by law to be made by the Borrower or compensated for by
Clause 12.3), or reserve asset, special deposit, cash ratio, liquidity or
capital adequacy requirements or any other form of banking or monetary control.

12.8   In this Loan Agreement, “increased cost” means:

  (a)   an additional cost incurred by a Bank as a result of the Bank having
entered into, or performing, maintaining or funding its obligations under this
Loan Agreement save for an increase in general administration cost of such Bank;
    (b)   a reduction in any amount payable to a Bank or the effective return to
a Bank on its capital which would not have occurred had that Bank not entered
into this Loan Agreement; or     (c)   the amount of any payment made by a Bank,
or the amount of any interest or other return foregone by a Bank, calculated by
reference to any amounts received or receivable by that Bank from the Agent or
the Borrower under this Loan Agreement,

    all as certified by the relevant Bank, such certificate to set out in
reasonable detail the circumstances giving rise to the claim for payment of
increased costs and the calculations of the amount claimed and shall be
conclusive evidence, save for manifest error, of the amount due from the
Borrower.   13   SECURITY   13.1   The Loan shall at all times, as long as there
are any outstanding amount due according to this Loan Agreement, be secured by
the Guarantee stated in this Loan Agreement and the following Security
Documents:

  (a)   the Mortgage; and

13



--------------------------------------------------------------------------------



 



  (b)   the Assignment Agreement, containing the Assignment of Insurances and
the Assignment of Earnings.

13.2   All the Security Documents shall serve as security for the Loan on a pari
passu basis on first priority over the respective assets.   13.3   The Swap
Provider’s exposure under the ISDA Agreement shall at all times be secured by
the second priority mortgage on the Vessel.   14   REPRESENTATIONS AND
WARRANTIES   14.1   The Borrower represents and warrants to the Agent and the
Banks as follows:

  (a)   The Borrower is a limited liability company wholly owned by the
Guarantor, duly incorporated and validly existing under the laws of Norway, in
good standing, and has the power to own and operate its assets;     (b)   The
Borrower has the power to enter into and perform, and has taken all necessary
corporate action to authorise the entry into, performance and delivery of each
of the Finance Documents, and the transactions contemplated therein;     (c)  
Each of the Finance Document constitutes (or will, when executed by the
respective parties thereto, constitute) legal, valid and binding obligations of
the Borrower and/or the Guarantor, enforceable in accordance with its terms and,
save as provided for therein and/or as have been or shall be completed prior to
the Drawdown Date, no registration, filing, payment of Tax or fees or other
formalities are necessary or desirable to render the relevant Finance Document
enforceable against the respective parties and, in respect of the Vessel, for
the Mortgage to constitute valid and enforceable first priority mortgage;    
(d)   The entry into and performance by the Borrower of the Finance Documents
and the transactions contemplated thereby do not and will not conflict with:

  (i)   any present law or regulation or judicial or official order applicable
to it;     (ii)   its articles of association or other constitutional documents;
or     (iii)   any document or agreement which is binding on the Borrower;

  (e)   All authorisations and consents required in connection with the entry
into, performance, validity and enforceability of, and the transactions
contemplated by, each of the Finance Documents, and for the Borrower to carry on
its business, have been obtained and are in full force and effect, or will be
obtained prior to the Borrower serving the Drawdown Notice hereunder;     (f)  
The accounts of the Borrower most recently delivered to the Agent :

  (i)   have been prepared in accordance with generally accepted accounting
principles in Norway, consistently applied;

14



--------------------------------------------------------------------------------



 



  (ii)   fairly represent the financial conditions of the Borrower, as at the
date on which they were drawn up;

      and there has been no material adverse change in the financial condition
of the Borrower since the date on which those accounts were drawn up, which
might reasonably be expected to have a material adverse effect on the ability of
the Borrower to perform its obligations under the Finance Documents;     (g)  
All financial documents and information relating to the Borrower or otherwise
relevant to the matters contemplated by this Loan Agreement which have been
supplied by or on behalf of the Borrower to the Agent are complete and, as at
the date of such documents or information, correct in all material respects, and
the Borrower has not omitted to disclose to the Agent any off-balance sheet
liabilities or other information, documents or agreements which, if disclosed,
could reasonably be expected to affect the decision of the Agent or the Banks to
enter into this Loan Agreement.     (h)   No litigation, arbitration or
administrative proceedings are current or, to the Borrower’s knowledge, pending
or threatened against the Borrower which might, if adversely determined, be
reasonably expected to have a material adverse effect on its ability to perform
its obligations under any of the Finance Documents;     (i)   The Borrower is
operating its business and the Vessel in compliance with all relevant applicable
laws, including but not limited to the Safety Regulations, the Environmental
Laws, and any other applicable laws and regulations;     (j)   The Borrower has
delivered all necessary tax returns to the relevant taxation authorities and the
Borrower is not in default in the payment of Taxes, and no material claim is
being asserted with respect to Taxes;     (k)   The Borrower complies in all
respects with all Environmental Laws applicable to it or the Vessel, including
without limitation, requirements relating to establishment of financial
responsibility and obtained the Environmental Approval applicable to it and the
Vessel .

14.2   The representations and warranties set out in Clause 14 are made by the
Borrower on the date of this Loan Agreement and shall be deemed to be repeated
by the Borrower at the date of the Drawdown Notice and each Interest Period
selection notice, as well as the first day in each Interest Period, with
reference to the facts and circumstances then existing, unless otherwise
notified to the Agent in writing, and if not permitted under this Loan
Agreement, waived by the Banks prior to such dates.   15   COVENANTS AND
UNDERTAKINGS   15.1   Each of the Borrower and the Guarantor undertakes with the
Banks that, as long as any amount is owed to the Banks hereunder, it will comply
with the following covenants and undertakings set out in this Clause 15. Each of
the Borrower and the Guarantor undertake to promptly inform the Agent in writing
of any occurrence or event which constitutes or may constitute a breach of the
covenants and undertakings which apply to it pursuant to this Clause 15.

15



--------------------------------------------------------------------------------



 



15.2   Each of the Borrower and the Guarantor undertakes to deliver to the Agent
the following (which, upon the reasonable request of the Agent shall be in the
English language):

  (a)   1 (one) copy confirmed by its auditor (who shall be an authorised public
accountant) of its audited balance sheets as of the close of each financial year
and audited statement(s) of profit and loss, cash flow reports and annual
reports within 150 (one hundred and fifty) days after the close of each
financial year;     (b)   its unaudited consolidated financial statements within
90 (ninety) days after the end of the 1st, 2nd and 3rd calendar quarter;     (c)
  such financial and other information as the Agent, in its sole discretion, may
from time to time reasonably request;

15.3   The Guarantor undertakes, within 90 (ninety) days after the end of each
calendar quarter, to deliver Certificate of Compliance to the Agent, as
confirmation of the Guarantor’s compliance with the following financial
covenants, all calculated on a consolidated basis and in accordance with GAAP:

  (a)   Working Capital: The ratio of Current Assets to Current Liabilities to
remain greater than 1.1:1.0.     (b)   Minimum Leverage Ratio: The ratio of
consolidated Net Interest Bearing Debt to EBITDA (including any lease
obligations) on a trailing four quarter basis shall at no time be greater than
4:1.     (c)   Minimum Book Equity: The Book Equity shall at all times be no
less than 35% of the aggregate of (i) the Book Equity and (ii) the Total
Liabilities.

    The above financial terms shall in the context of this clause 15.3 on the
date of calculation be defined as follows all in accordance with GAAP:      
“Current Assets” shall mean on a consolidated basis for the Group, the aggregate
of (i) the account receivables, Free Cash and marketable securities, trade and
other receivables realisable within one year and (ii) inventories and prepaid
expenses which are to be charged to income within one year.       “Free Cash”
shall mean on a consolidated basis for the Group, the aggregate amount
(expressed in USD or as a USD equivalent) of all amounts of the Guarantor which
are standing to the credit of current and deposit accounts with banks and other
deposit taking institutions, excluding prepaid amounts and any amounts to which
the right of access or use is blocked or restricted (whether by way of
encumbrance or otherwise).       “Current Liabilities” shall mean on a
consolidated basis for the Group, the aggregate amount of the Guarantor’s trade
credits and the aggregate liabilities towards other creditors in respect of
operating items payable within one year, including any accrued interest.

16



--------------------------------------------------------------------------------



 



    “EBITDA” shall mean on a consolidated basis for the Group, the consolidated
earnings before interest, taxes, depreciation, amortisation, and any gain or
loss from sale of assets or other extraordinary gains and losses.       “Net
Interest Bearing Debt” shall mean on a consolidated basis for the Group, the
aggregate interest bearing debt including financial lease obligations less Free
Cash.       “Book Equity” shall mean the book equity on a consolidated basis for
the Group.       “Total Liabilities” shall mean the book value of the total
liabilities on a consolidated basis for the Group.

15.4   The Borrower further undertakes that as long as any amount is outstanding
under this Loan Agreement:

  (a)   it will promptly inform the Agent of any occurrence or event of which it
becomes aware which constitutes an Event of Default or will materially adversely
affect the Borrower’s ability to perform its obligations hereunder or under any
of the Finance Documents;     (b)   It will provide the Agent in writing,
promptly upon becoming aware of them, relevant details of any litigation,
arbitration or administrative proceedings, hereunder any environmental claim,
which are current or, to its knowledge, threatened or pending against it and
which might, if adversely determined, be reasonably expected to have a material
adverse effect on its ability to perform its obligations under the Finance
Documents, and further details of any such matters previously disclosed to the
Agent, as the Banks may reasonably request;     (c)   it will not make any
changes to its by-laws or merge, demerge, consolidate or liquidate or in any
other way make any amendments to its corporate status without the prior written
consent of the Agent on behalf of the Banks;     (d)   it will not make any
changes in its fiscal year, the nature of its business, its company name, its
legal structure or organisation and/or its corporate seat without the Agent’s
prior written consent on behalf of the Banks;     (e)   it will at all times
manage its business and the Vessel in compliance with all relevant applicable
laws and regulations and notify the Agent immediately of any breach thereof;    
(f)   it will procure that the Vessel is insured according to the following
terms and conditions:

  (i)   the Vessel shall be fully insured against such risks, in such amounts,
on such terms (always applying Norwegian law and including the terms of the
Norwegian Marine Insurance Plan of 1996, version 2002 (as amended from time to
time) as the Agent may approve (such approval not to be unreasonably withheld).
Such insurances shall include, but not be limited to Hull and Machinery, Hull
Interest, Freight Interest, Protection & Indemnity (including a maximum club
cover for oil pollution liability for the Vessel, presently USD 1,000,000,000),
War Risk (including terrorism) and Loss of

17



--------------------------------------------------------------------------------



 



      Hire.     (ii)   Insurance shall be maintained with first class
underwriters and insurance companies and at terms acceptable to the Agent and
shall note and maintain the notation of the Agent (on behalf of the Banks) as
mortgagee and as further set out in the loss payable clause in the Assignment
Agreement.     (iii)   The insured value of the Vessel shall at all times be
equal to or higher than its Market Value, and the aggregate insured value of the
Vessel shall be equal to or greater than 125 % (hundred and twenty five per
cent) of the Loan.         Furthermore, the Hull and Machinery insured value of
each Vessel shall at all times cover 80 % (eighty per cent) of its Market Value,
and the aggregate Hull and Machinery insured value of all Vessels shall be equal
to or greater than the Loan, while the remaining cover may be taken out by way
of Hull and Freight Interest insurances.     (iv)   insurance premiums shall be
paid punctually and the Borrower shall renew the insurances timely and deliver
the annual certificates to the Agent evidencing that the Vessel is insured and
that the Agent (on behalf of the Banks) is noted as mortgagee in the Vessel’s
insurance policies with first priority; and     (v)   In addition to the
insurances specified above, the Agent may require (a) a Mortgagees Interest
Insurance (M.I.I) and (b) when and if the Vessel is operating the territory of
the United States of America, Mortgagee Interest Additional Perils insurance, in
which case the Borrower shall procure that the Agent be reimbursed, or reimburse
the Agent, in full all and any costs incurred by the Agent to secure the
interest of the Banks in relation thereto.

  (g)   it will at all times comply with the Safety Regulations and the
Environmental Laws applicable to any of them from time to time, and comply with
all international conventions and regulations, including SOLAS conventions and
the International Management code for the Safe Operation of Ships and for
Pollution Prevention adopted by the International Maritime Organisation. In
particular, the Borrower shall ensure compliance with the ISM Code and shall
ensure that any charterer and any company performing management services on
behalf of the Borrower complies with said conventions and regulations;     (h)  
it will deliver to the Agent copies of all relevant certificates required under
the Safety Regulations and Environmental Laws when such certificates are
required by the relevant authorities.     (i)   it will promptly notify the
Agent in writing (in case of urgency by telefax) of:

  (i)   any accident to the Vessel involving repairs where the cost is likely to
exceed USD 100,000 (or the equivalent in any other currency);     (ii)   any
occurrence in consequence whereof the Vessel has become or is likely to become a
Total Loss;     (iii)   any arrest, capture, seizure, detention or confiscation
of the Vessel or the exercise or purported exercise of any lien on the Vessel;

18



--------------------------------------------------------------------------------



 



  (j)   it will as soon as possible and in no event later than 30 days after the
Borrower, or any of its key employees become aware of the same, procure that any
arrest or other similar charges against the Vessel shall be released;     (k)  
the Borrower shall maintain the Vessel classified in the highest class with
either Bureau Veritas or another classification society acceptable to the Agent,
and not change such classification society without the prior written consent of
the Agent;     (l)   it will not change the flag of the Vessel or register or
grant or permit any mortgage or other encumbrance over the Vessel other than
permitted by this Loan Agreement (hereunder the second priority mortgage over
the Vessel as security for the Borrower’s obligations under the Swap arrangement
with the Swap Provider) without the prior written consent of the Agent on behalf
of the Banks;     (m)   it shall semi-annually (or up to quarterly if the Agent
deem that the circumstances require updated reports) establish the Market Value
and submit the written report thereof to the Agent, and shall procure that the
Market Value at all times exceeds 130 % of the Loan.

15.5   The Guarantor further undertakes that as long as any amount is
outstanding under this Loan Agreement:

(a)   it will not permit any changes of ownership and/or control of the Borrower
without the prior written consent of the Agent on behalf of the Banks;   (b)  
it will not make any changes in its fiscal year, the nature of its business or
that of its subsidiaries, its company name, its legal structure or organisation
and/or its corporate seat without the Agent’s prior written consent on behalf of
the Banks;   (c)   it will promptly inform the Agent of any occurrence or event
of which it becomes aware which constitutes an Event of Default or will
materially adversely affect the Borrower’s or the Guarantor’s ability to perform
their respective obligations hereunder or under any of the Finance Documents;  
(d)   it will not, and shall ensure that the subsidiaries of the Guarantor shall
not, merge, demerge, consolidate or liquidate or in any other way make any
amendments to its corporate status without the prior written consent of the
Agent on behalf of the Banks;   (e)   it will maintain its listing on the Oslo
Stock Exchange at all times.

15.6   The Borrower may enter into interest rate hedging arrangements on the
terms and conditions of the ISDA Agreement for a notional amount not exceeding
the Loan and for periods up to the Final Maturity Date.

16   EVENTS OF DEFAULT   16.1   Each of the following events or circumstances is
an Event of Default:

19



--------------------------------------------------------------------------------



 



  (a)   the Borrower fails to pay any sum due hereunder on the due date
provided, however, that it shall not be an Event of Default if such failure is
due to an administrative or technical banking error and such failure is remedied
within three (3) Banking Days;

  (b)   the Borrower and/or the Guarantor otherwise defaults in the due
performance or observance of any undertaking, covenant or other obligation or
term contained herein or in any of the Finance Documents. No Event of Default
under this paragraph (b) will occur if, in the reasonable opinion of the Agent,
the failure to comply is capable of remedy and is remedied within 10 Business
Days of the earlier of the Agent giving notice to the Borrower and/or the
Guarantor and the Borrower and/or the Guarantor becoming aware of the failure to
comply. For the avoidance of doubt, a breach of Clauses 15.4 (f)
(insurances) and 15.4 (l) (flag) is not capable of remedy.     (c)   a change of
ownership and/or control of the Borrower shall occur without the Agent’s prior
written consent;     (d)   any representation or warranty made by the Borrower
in this Loan Agreement or in the Finance Documents or in any notice, certificate
or statement delivered or made pursuant hereto proves to have been inaccurate or
misleading in any material respect when made;     (e)   a material adverse
change shall occur with respect to the financial condition of the Borrower
and/or the Guarantor or any creditor of the said parties declares a default, or
is capable of declaring a default under any agreement imposing obligations upon
the Borrower or the Guarantor in amounts exceeding USD 1,000,000 and USD
5,000,000, respectively, provided that the defaulting party is unable to
demonstrate to the satisfaction of the Banks within seven (7) Banking Days after
the declaration of such default that the subject party is not in default;    
(f)   the Borrower and/or the Guarantor is unable or admits in writing its
inability to pay its lawful debts as they mature or makes a general assignment
for the benefit of its creditors;     (g)   any proceedings are commenced or any
judgement or order is given by a competent court or any effective resolution is
passed for or with the view to bankruptcy, liquidation or reorganisation of the
Borrower and/or the Guarantor or for the appointment of a receiver, trustee or
liquidator of the Borrower and/or the Guarantor or all or any substantial part
of its assets unless contested in good faith;     (h)   the Borrower and/or the
Guarantor ceases or threatens to cease to carry on its business otherwise than,
in case of the Borrower, following the voluntary sale of the Vessel, or disposes
or threaten to dispose of a substantial part of its assets or the same are
seized or appropriated for any reason;     (i)   the Borrower shall suffer a
material adverse change in its financial position which, in the reasonable
opinion of the Banks, will adversely affect the Borrower’s ability to repay the
Loan;     (j)   any governmental or other consent, approval or authorisation
necessary for the Borrower to fulfil all its obligations hereunder or otherwise
to give full effect to

20



--------------------------------------------------------------------------------



 



      any of the Finance Documents is revoked or otherwise modified in a manner
unacceptable to the Banks in their reasonable opinion;     (k)   any of the
Security Documents cease to be in full force and effect on the priority as
required by Clause 13; and     (l)   it becomes impossible or unlawful for the
Borrower to fulfil any of its undertakings or other obligations under this Loan
Agreement and the Security Documents or for the Agent or the Banks to exercise
any of their rights thereunder.

16.2   Upon the occurrence of an Event of Default the Agent may, and if so
instructed by the Majority Banks, give notice to the Borrower declaring that the
obligations of the Banks hereunder shall terminate forthwith and the Loan shall
become immediately due and payable by the Borrower together with accrued
interest thereon as set out in Clause 7.   16.3   Notwithstanding any notice
under Clause 16.2, the Banks shall be entitled to exercise any remedy conferred
upon the Banks by this Loan Agreement and any of the Security Documents upon the
occurrence of an Event of Default.   17   CHANGES IN CIRCUMSTANCE   17.1   In
the event that any of the Banks by reason of circumstances affecting the market
are unable at the relevant time to obtain deposits in USD in the London
Interbank Eurocurrency Market to fund the Commitment or the Loan (as the case
may be), the Agent shall forthwith notify the Borrower thereof and until such
notice is withdrawn the obligation of the Banks to advance the Commitment or the
Loan (as the case may be) shall be suspended. The Banks shall then endeavour to
fund the relevant part of the Commitment or the Loan (as the case may be) with
USD from such alternative sources as may be available to them and in such case
the rate of interest payable on such amount by the Borrower shall be the
aggregate of the Margin and the rate as the Banks shall from time to time
certify as being the cost to them of the relevant funds.   17.2   If any of the
Banks are unable to fund the relevant USD amount from alternative sources, or
the Borrower does not accept the terms of such alternative funding (which the
Borrower shall be at liberty to do), the Borrower shall repay to the Agent (for
the account of the Banks) the Loan or the affected part thereof together with
accrued interest thereon on the earlier of the date falling five (5) Banking
Days after receipt of written notice thereof and the next Interest Payment Date.
  17.3   If, at any time when any of the Banks are funding from alternative
sources, they find that USD deposits again are available to them in the London
Eurocurrency Market they shall forthwith notify the Borrower via the Agent and
resume the ordinary terms of this Loan Agreement as soon as the alternative
source funding may be converted into ordinary funding hereunder.   17.4   In the
event that it shall become unlawful for any of the Banks or the Agent to make
the Commitment available or maintain or fund the Loan (as the case may be) or
any part

21



--------------------------------------------------------------------------------



 



    thereof, then the Banks’ obligations shall terminate and all amounts owing
by the Borrower to all the Banks hereunder shall become due and payable on
demand.   17.5   In the event that any law, regulation or official directive
(having the force of law) or change in the same shall subject any of the Banks
to any Taxes or impose any reserve, deposit or other requirement (including
capital adequacy) which results in an increase in the cost to any of the Banks
of making available the Commitment or maintaining or funding the Loan (as the
case may be) or results in a reduction in the amount of Principal or interest
receivable by any of the Banks by an amount which is deemed by such Banks to be
material, then such Banks shall promptly upon becoming aware of the same notify
the Borrower in writing via the Agent of the amount required to compensate such
Banks for such additional cost or reduced receipt. Such amount which is relevant
in the circumstances shall be payable by the Borrower on the earlier of the date
falling ten (10) Banking Days after receipt of such written notice and the next
following Interest Payment Date. If the Borrower chooses to prepay the Loan, the
Borrower shall nevertheless compensate the Banks for such reasonable additional
cost or reduced receipt up to and including the date of prepayment.   18   FEES
AND COSTS   18.1   The Borrower shall pay to the Agent:

  (a)   a non-refundable arrangement fee in an amount equal to 0.25 % (zero
point twenty five per cent) of the Commitment due and payable to the Agent on
the Drawdown Date for further distribution to the Banks at the discretion of the
Agent;     (b)   a non-refundable commitment fee of 0.25% (zero point twenty
five per cent) per annum calculated on the basis of the difference between the
Commitment and the amount drawn under the Original Loan, payable from the
signing of the firm offer until the Commitment is fully drawn (or such earlier
date as the Commitment is cancelled or terminated);     (c)   a non-refundable
agency fee of NOK 25,000 per year, due and payable to the Agent in advance for
each year, first time on the Drawdown Date and thereafter on each anniversary
thereof until the earlier of the Final Repayment Date or cancellation or
termination of the Loan;     (d)   upon demand, all legal expenses (including
external legal assistance) and other reasonable expenses incurred by the Agent
and the Banks in connection with the preparation, syndication, execution and
(where appropriate) recording of this Loan Agreement and the Security Documents
and any other document incidental hereto and in protecting or enforcing any
rights of the Agent and the Banks hereunder or otherwise in connection with the
Loan and the Finance Documents.

19   CURRENCY INDEMNITY   19.1   The Borrower hereby agrees that no payment to
the Agent or the Banks hereunder

22



--------------------------------------------------------------------------------



 



    pursuant to any judgement or order of any court or otherwise shall operate
to discharge the obligations of the Borrower unless and until payment in full
shall have been received in the currency in which the Loan is outstanding. To
the extent that the amount of any such payment shall be made in a currency other
than the currency of the Loan and on actual conversion from such currency shall
fall short of the amount of the relevant obligation expressed in the currency of
the Loan, the Agent and the Banks shall have a further and separate cause of
action against the Borrower for the recovery of such sum as shall after
conversion into the currency of the Loan be equal to the amount of the
shortfall.

20   TRANSFER AND PARTICIPATION   20.1   This Loan Agreement shall be binding
upon and inure to the benefit of the Banks, the Agent, the Borrower and the
Guarantor and their respective successors and permitted assigns.   20.2   The
Borrower or the Guarantor may not assign or transfer any of the rights or
obligations under this Loan Agreement without the prior written consent of the
Banks.   20.2   The Banks may transfer the Commitment and the Loan in whole or
in part to other banks or financial institutions. The Borrower and the Guarantor
agree to sign all documents which in the reasonable opinion of the Agent or the
Banks are necessary or desirable to effectuate such transfer, including but not
limited to relevant supplements or renewals for the Security Documents. The
transferring Bank shall cover costs related to initial transfers to affiliated
banks. Reasonable costs related to subsequent transfers to other banks or
financial institutions shall be covered by the Borrower only in the event such
transfer is motivated by reasons (such as new regulations) outside the control
of the transferring Bank. The Agent shall in any event continue to act as Agent.
  20.3   In the event the Banks transfer any part of the Commitment and/or the
Loan according to Clause 21.2, references herein to the Banks shall, as the
context shall permit, be understood to mean the Banks and/or their transferees.
The obligations and liabilities of each Bank in relation to the Commitment and
in relation to renewals of and otherwise with respect to the Loan, shall be
several in proportion to their respective participation in the Commitment and
the Loan unless otherwise specified herein.   21   GUARANTEE AND INDEMNITY  
21.1   The Guarantor irrevocably and unconditionally:

  (a)   guarantees to the Agent and each Bank, as and for its own debt and not
merely as surety (Norwegian: “selvskyldnerkausjonist”), the punctual performance
by the Borrower of all of the Borrower’s obligations under the Finance
Documents;     (b)   undertakes with the Agent and each Bank that whenever the
Borrower does not pay any amount when due under or in connection with any of
Finance

23



--------------------------------------------------------------------------------



 



      Documents, the Guarantor shall immediately on demand by the Agent pay that
amount as if it were the principal obligor; and     (c)   indemnifies the Agent
and each Bank immediately on demand against any cost, loss or liability suffered
by that party if any obligation guaranteed by the Guarantor is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which that party would otherwise have been entitled
to recover.

21.2   The obligations of the Guarantor hereunder (the “Guarantee Obligations”)
are continuing obligations and will extend to the ultimate balance of sums
payable by the Borrower under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.   21.3   The liability of
the Guarantor hereunder shall be limited to USD 18,000,000, plus any unpaid
amount of interest, fees, liability and expenses under the Finance Documents.  
21.4   If any payment by the Borrower or any discharge given by a Bank (whether
in respect of the obligations of the Borrower or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of the Guarantor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   each Bank
shall be entitled to recover the value or amount of that security or payment
from the Guarantor, as if the payment, discharge, avoidance or reduction had not
occurred.

21.5   The obligations of the Guarantor under this Clause 21 will not be
affected by an act, omission, matter or thing which, but for this Clause 21,
would reduce, release or prejudice any of its obligations under this Clause 21
(without limitation and whether or not known to it or any Bank) including:

  (a)   any time, waiver or consent granted to, or composition with, the
Borrower or other person;     (b)   the release of the Borrower or any other
person under the terms of any composition or arrangement with any creditor of
the Borrower;     (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of the Borrower or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of the Borrower
or any other person;     (e)   any amendment (however fundamental) or
replacement of any of the Finance Documents or any other document or security;

24



--------------------------------------------------------------------------------



 



  (f)   any unenforceability, illegality or invalidity of any obligation of any
person under any of the Finance Documents or any other document or security; or
    (g)   any insolvency or similar proceedings.

21.6   Furthermore, the Guarantor specifically waives all rights under the
provisions of the Norwegian Financial Agreements Act 1999 (as amended) not being
mandatory provisions, including (but not limited to) the following provisions
(the main contents of the relevant provisions being as indicated in the
brackets):

  (a)   § 63 (1) — (2) (to be notified of any Event of Default hereunder and to
be kept informed thereof);     (b)   § 63 (3) (to be notified of any extension
granted to the Borrower in payment of principal and/or interest);     (c)   § 63
(4) (to be notified of the Borrower’s bankruptcy proceedings or debt
reorganisation proceedings and/or any application for the latter);     (d)   §
65 (3) (that the consent of the Guarantor is required for the Guarantor to be
bound by amendments to the Finance Documents that may be detrimental to its
interest);     (e)   § 67 (2) (about any reduction of the Guarantor’s
liabilities hereunder, since no such reduction shall apply as long as any amount
is outstanding under the Finance Documents);     (f)   § 67 (4) (that the
Guarantor’s liabilities hereunder shall lapse after ten (10) years, as the
Guarantor shall remain liable hereunder as long as any amount is outstanding
under any of the Finance Documents);     (g)   § 70 (as the Guarantor shall have
no right of subrogation into the rights of the Agent and/or theBanks under the
Finance Documents until and unless the Agent and the Banks shall have received
all amounts due or to become due to them under the Finance Documents);     (h)  
§ 71 (as the Agent or the Banks shall have no liability first to make demand
upon or seek to enforce remedies against the Borrower or any other security
provided in respect of the Borrower’s liabilities under the Transaciton
Documents before demanding payment under or seeking to enforce the Guarantee
Obligations of the Guarantor hereunder);     (i)   § 72 (as all interest and
default interest due under any of the Finance Documents shall be secured by the
Guarantee Obligations of the Guarantor hereunder);     (j)   § 73 (1) — (2) (as
all costs and expenses related to an Event of Default under this Loan Agreement
shall be secured by the Guarantee Obligations of the Guarantor hereunder); and  
  (k)   § 74 (1) — (2) (as the Guarantor shall not make any claim against the
Borrower for payment until and unless the Agent and the Banks first shall have
received all amounts due or to become due to them under the Finance Documents).

25



--------------------------------------------------------------------------------



 



21.7   The Guarantor waives any right it may have of first requiring any Bank
(or the Agent on its behalf) to proceed against or enforce any other rights or
security or claim payment from any person before claiming from the Guarantor
under this Clause 21. This waiver applies irrespective of any law or any
provision of any of the Finance Documents to the contrary.   21.8   Until all
amounts which may be or become payable by the Borrower under or in connection
with the Finance Documents have been irrevocably paid in full, each Bank (or the
Agent on its behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Bank (or the Agent on its behalf) in respect of those
amounts, or apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and the Guarantor shall be entitled
to the benefit of the same; and     (b)   hold in an interest-bearing suspense
account any moneys received from the Guarantor or on account of the Guarantor’s
liability under this Clause 21.

21.8   Until all amounts which may be or become payable by the Borrower under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Guarantor shall not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents:

  (a)   to be indemnified by the Borrower;     (b)   to take the benefit (in
whole or in part and whether by way of subrogation or otherwise) of any rights
of the Agent or the Banks under the Finance Documents or security taken pursuant
thereto.

21.9   This guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by the Agent or any Bank.

22   AGENCY   22.1   Each Bank irrevocably authorises the Agent to take such
action on such Bank’s behalf and to exercise such powers under this Loan
Agreement as are specifically delegated to the Agent by the terms hereof
together with all such other powers as are reasonably incidental thereto. The
relationship between the Agent and each Bank is that of agent and principal
only, and nothing herein shall be deemed to impose on the Agent any obligations
other than those for which express provision is made herein. In performing its
duties and functions hereunder, the Agent shall exercise the same care as it
normally exercises in making and handling loans for its own account. The Agent
assumes no responsibility and neither the Agent nor any of its officers,
directors, employees or agents shall be liable to the Banks or any of them for
any action taken or omitted to be taken hereunder or in connection with the
Finance Documents unless caused by its or its employees’ or its agents’ gross
negligence or wilful misconduct.   22.2   Except as otherwise expressly provided
herein, the Agent shall distribute promptly to each of the Banks, in proportion
to each Bank’s participation in the Loan, all sums

26



--------------------------------------------------------------------------------



 



    received by it on behalf of the Banks hereunder.   22.3   If any Bank at any
time receives or recovers by set-off or otherwise any sum which it is obliged
(or being so entitled has elected) to apply towards payment of any amount due to
it hereunder (otherwise than amounts specifically payable at that Bank under the
terms of this Loan Agreement) then such Bank shall be obliged to offer to each
other Bank through the Agent such payment by way of an adjustment in the amount
as may be necessary to ensure that at all times each Bank receives the same
proportion of principal, interest and commitment commission due to it under this
Loan Agreement as each other Bank, provided, however, that such offer may be
conditional upon each Bank who may accept such offer (the “Accepting Bank”)
agreeing to indemnify the Bank making such offer (the “Offering Bank”) in terms
reasonably acceptable to the Offering Bank against any loss (other than the loss
suffered by such payment by way of adjustment) which the Offering Bank may
subsequently suffer by reason of having made such payment by way of adjustment
to such Accepting Bank.       As between the Borrower and the Offering Banks,
the Borrower shall remain indebted to the Offering Bank under this Loan
Agreement in the amount paid by the Offering Bank to the Accepting Banks as if
the Offering Bank had not received or recovered such amount.   22.4   The Agent
will promptly advise the Banks of each notice received by it from the Borrower
and/or the Guarantor hereunder unless the subject matter of such notice calls
for action or attention to the Agent only. The Agent shall not be under any
obligation to ascertain or inquire as to the performance or observance by the
Borrower of its obligations hereunder other than (a) the Borrower’s obligations
to make payments on the due date therefore, and (b) the monitoring of continued
insurance of the Vessel in accordance with this Loan Agreement.   22.5   Each
Bank shall, in proportion to such Bank’s participation in the Commitment and the
Loan, reimburse the Agent on demand for all expenses incurred by the Agent in
connection with the negotiation, preparation and execution of this Loan
Agreement and the Security Documents and any amendments thereto, the
preservation or enforcement of any right of the Agent or the Banks hereunder and
thereunder or otherwise in connection with the Loan, and shall indemnify and
hold the Agent harmless against any loss or liability which the Agent may suffer
or incur by reason of an action taken or omitted by it as the Agent hereunder
except such as results from the Agent’s gross negligence or wilful misconduct,
all to the extent that such expenses are reimbursable under Clause 12.7 but
shall not have been recovered from or indemnified by the Borrower.   22.6   In
performing its duties and exercising its power hereunder the Agent will be
entitled to rely in good faith on (a) any document and communication believed by
it to be genuine and to have been signed or sent by the person by whom it
purports to have been signed or sent and (b) the opinions and statements of
professional advisers selected by it in connection herewith, and shall not be
liable to any other party for any consequence of any such reliance.   22.7   The
Agent shall not be responsible to any Bank for the truth or accuracy of any
representation warranty, undertaking or covenant given or made herein nor for
the validity, effectiveness, adequacy or enforceability of this Loan Agreement.
The Agent shall not be required to make any enquiry as to the performance or
observance by the

27



--------------------------------------------------------------------------------



 



    Borrower and/or theguarantor of any of the terms, provisions or conditions
of this Loan Agreement nor the existence or possible existence of any Event of
Default.   22.8   Each Bank shall be responsible for making its own independent
investigation of the financial condition and affairs of the Borrower and the
Guarantor in connection with the Commitment and continuance of the Loan and has
made its own appraisal of the creditworthiness of the Borrower and the
Guarantor.   23   NOTICES AND MISCELLANEOUS   23.1   All notices, requests,
demands or other communications to or upon the respective parties hereto shall
be deemed to have been truly given or made when delivered in writing or by
facsimile, at their respective addresses given below or at such other addresses
as the parties may hereafter specify to each other in writing:

  (i)   The Agent:         For credit matters:         Nordea Bank Norge ASA
Att: Oddbjørn Warpe
PO BOX 1166 Sentrum
0107 OSLO         Telefax: +47 22 48 66 68         For Loan Administration:    
    Nordea Bank Norge ASA
Att: International Loan Administration
PO BOX 1166 Sentrum
0107 OSLO         Telefax: +47 22 48 42 78     (ii)   The Borrower:        
DeepOcean Shipping AS
Att: CEO Gerhard Skåleskog
Telefax: + 47 52 70 04 01     (iii)   The Guarantor:         DeepOcean ASA

28



--------------------------------------------------------------------------------



 



      Att: CFO Gerhard Skåleskog         Telefax: + 47 52 70 04 01

23.2   Communications sent by letter or telefax shall be effective on receipt if
received within normal business hours on a Banking Day at the place of receipt
and otherwise at 09.00 hours on the next following Banking Day. Any
communication by telefax sent by the Borrower or the Guarantor to the Agent or
the Banks shall be confirmed by letter if so requested.   23.3   Any notice
given under or in connection with any Finance Document must be in English. All
other documents provided under or in connection with any Finance Document must
be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document. The Agent may require an English
translation only if one or more of the Finance Parties is non-Norwegian.

23.4   No failure or delay on the part of the Banks or the Agent to exercise any
power, right or remedy under this Loan Agreement or any of the Security
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise by the Banks or the Agent of any power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The remedies provided herein and in the Security Documents are
cumulative and are not exclusive of any remedies provided by law.   24   LAW AND
JURISDICTION   24.1   This Loan Agreement shall be governed by and interpreted
under the laws of Norway.   24.2   Any action or proceeding against the Borrower
and/or the Guarantor under this Loan Agreement may be brought and enforced in
the courts in the City of Oslo and in any other court having jurisdiction,
whether concurrently or not.   24.3   The choice of venue shall not prevent the
Banks from enforcing any of the Security Documents in other jurisdictions the
Banks deem more appropriate, specifically actions against the Vessel may be
enforced where the Vessel is located or registered.   25   SIGNATURES

This Agreement has been entered into in three counterparts by their duly
authorised representatives on the date first mentioned above.

29



--------------------------------------------------------------------------------



 



             
For and on behalf of
      For and on behalf of    
DEEPOCEAN SHIPPING AS
      NORDEA BANK NORGE ASA    
(as Borrower)
      (as Agent)    
 
           
 
           
 
Signature
     
 
Signature    
 
           
 
     
 
   
 
           
For and on behalf of
      For and on behalf of    
DEEPOCEAN ASA
      NORDEA BANK NORGE ASA.    
(as Guarantor)
      (as Bank )    
 
           
 
           
 
Signature
     
 
Signature    
 
           
 
     
 
   

30



--------------------------------------------------------------------------------



 



         
 
      Schedule 1
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA

LIST OF BANKS AND FINANCIAL INSTITUTIONS
THE BANKS AND THEIR COMMITMENT

          Banks   Commitment  
 
       
Nordea Bank Norge ASA
  USD 18,000,000
 
       
Total
  USD 18,000,000

31



--------------------------------------------------------------------------------



 



         
 
      Schedule 2
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA

CONDITIONS PRECEDENT

1.   Documents in respect of the Borrower:

  (a)   the Articles of Association (Norwegian: “Vedtekter”);     (b)   a
Certificate of Registration (Norwegian: “Firmaattest”);     (c)   a resolution
of the board of directors authorising the execution of the Finance Documents to
which it is a party;     (d)   a power of attorney to its representatives for
the execution and registration of the Finance Documents to which it is a party;
    (e)   all approvals, authorisations and consents required by any government
or other authorities in order for the Borrower to enter into and perform its
obligations under this Loan Agreement and/or any of the Finance Documents to
which it is a party;     (f)   a budget, to be delivered to the Agent evidencing
the projected operating expenses of the Vessel on an annual basis;     (g)  
Confirmation of acceptance by the Borrower to the Agent’s letter setting out the
effective annual interest; and     (h)   Evidence that the fees, costs and
expenses then due from the Borrower pursuant to Clause 18 (Fees and Costs) have
been paid or will be paid on the Drawdown Date.

2.   Documents in respect of the Guarantor:

  (a)   the Articles of Association (Norwegian: “Vedtekter”);     (b)   a
Certificate of Registration (Norwegian: “Firmaattest”);     (c)   a resolution
of the Board of Directors authorising the execution of this Loan Agreement; and
    (d)   most recent (dated 31 December 2006 or later) audited financial
statements .

3.   Documents in respect of the Vessel:

  (a)   evidence that the Vessel is registered in the name of the Borrower in
the Isle of Man ship registry and that the Mortgage is executed and recorded
with its intended first priority over the Vessel and that no other encumbrances
(except

32



--------------------------------------------------------------------------------



 



      for a second priority mortgage over the Vessel in favour of the Swap
Provider) are registered against the Vessel;     (b)   an updated class
certificates in respect of the Vessel from the relevant classification society,
confirming that the Vessel is in class with no overdue conditions or
recommendations;     (c)   copies of insurance policies/cover notes documenting
that insurance cover has been taken out in respect of the Vessel in accordance
with Clause 15.4 k) (Insurances), and evidence that the Agent’s (on behalf of
the Banks) security interests in the insurance policies have been noted in
accordance with relevant notices and acknowledgements as required under the
Assignment of Insurances; and     (d)   copies of the document of compliance
with applicable Safety Regulations and any certificates issued with respect to
the Vessel as required by the relevant authorities at such time.

4.   The Finance Documents and related documents:

  (a)   this Loan Agreement executed by the Borrower in three (3) originals;    
(b)   a copy of the ISDA Agreement and the second priority mortgage over the
Vessel in favour of the Swap Provider;     (c)   the Drawdown Notice;     (d)  
the Certificate of Compliance;     (e)   the Assignment of Insurances;     (f)  
the Assignment of Earnings;     (g)   the Mortgage;     (h)   the Deed of
Covenants; and     (i)   the notices of assignment to and acknowledgement and
consent from the relevant parties as required in the Assignment of Insurances
and the Assignment of Earnings.

5.   Legal opinions       Favourable legal opinions in form and substance
satisfactory to the Agent from lawyers appointed by the Agent on matters
concerning all relevant jurisdictions.   6.   Other documents:       Such other
documents as the Agent may reasonable require and which shall be requested in
writing from the Borrower within two (2) Banking Days prior to the Drawdown Date
at the latest.

33



--------------------------------------------------------------------------------



 



         
 
      Schedule 3
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA

FORM OF DRAWDOWN NOTICE

34



--------------------------------------------------------------------------------



 



FORM OF DRAWDOWN NOTICE:
[Place and date]
NORDEA BANK NORGE ASA
Att:
Dear Sirs,
RE: USD 18,000,000 CREDIT FACILITY AGREEMENT
We refer to the credit facility agreement dated 19 November 2007 (the “Loan
Agreement”) made between Nordea Bank Norge ASA and certain banks as lenders (the
“Banks”), and Nordea Bank Norge ASA as Agent on behalf of the Banks, and the
undersigned as Borrower, in respect of the captioned loan.
Capitalised words and expressions are used herein as defined in the Loan
Agreement.
We hereby give you notice that we wish to draw USD 18,000,000 of the Commitment
in the amount of USD 18,000,000 on [•] 2007 to refinance the loan provided to us
pursuant to the loan agreement dated 20 December 2004 (as later amended) and ask
you upon your satisfaction of the conditions of Clause 6 of the Loan Agreement
to transfer the amount to [account no., account bank and account holder to be
specified].
We hereby select that the initial Interest Period shall be ___ months.
We hereby represent and warrant that no event has occurred which constitutes an
Event of Default or which by giving of notice and/or lapse of time would
constitute an Event of Default. We furthermore represent and warrant that our
representations contained in the Loan Agreement are true and accurate at the
time hereof with reference to the facts now subsisting.
Yours faithfully,
DeepOcean Shipping AS
 
[signed by duly authorised persons of the Borrower]

35



--------------------------------------------------------------------------------



 



         
 
      Schedule 4
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA.

FORM OF CERTIFICATE OF COMPLIANCE

36



--------------------------------------------------------------------------------



 



FORM OF COMPLIANCE CERTIFICATE:
[Place and date]
NORDEA BANK NORGE ASA
Attn:
Dear Sirs,
DEEPOCEAN SHIPPING AS — USD 18,000,000 CREDIT FACILITY AGREEMENT
We refer to the credit facility agreement dated 19 November 2007 (the “Loan
Agreement”) made between Nordea Bank Norge ASA. and the financial institutions
as lenders (the “Banks”), and Nordea Bank Norge ASA as Agent and arranger on
behalf of the Banks, and the undersigned as Guarantor, in respect of the
captioned loan.
Capitalised terms defined in the Loan Agreement shall have the same meaning when
being used in this compliance certificate.
With reference to clause 15.3 of the Agreement, we confirm that as at [date] the
following to be a true:
Covenants regarding the Guarantor:

          Covenant   Status at the date hereof   Minimum requirement
Working Capital
      The ratio of Current Assets to Current Liabilities to be greater than
1.1:1.0.  
Minimum Leverage Ratio
      The ratio of consolidated Net Interest Bearing Debt to EBITDA (including
any lease obligations) on a trailing four quarter basis shall at no time be
greater than 4:1.  
Minimum Book Equity
      The Book Equity shall at all times be no less than 35% of the aggregate of
(i) the Total Book Assets and (ii) the Total Liabilities

No event has occurred which with or without notice and/or lapse of time would
constitute an Event of Default under the Loan Agreement.
We hereby repeat the representations and warranties of the Loan Agreement clause
14 which relate to us to be true and correct in all respects at the date
thereof.

37



--------------------------------------------------------------------------------



 



Yours faithfully,
DEEPOCEAN ASA
 
[signed by duly authorised persons of the Guarantor]

38



--------------------------------------------------------------------------------



 



         
 
      Schedule 5
to the Loan Agreement
dated 19 November 2007
between DeepOceanShipping AS and
Nordea Bank Norge ASA.

FORM OF ASSIGNMENT AGREEMENT

39



--------------------------------------------------------------------------------



 



ASSIGNMENT AGREEMENT
between
NORDEA BANK NORGE ASA
as Agent and arranger
and
DEEPOCEAN SHIPPING AS
as Borrower
Dated 19 November 2007

40



--------------------------------------------------------------------------------



 



This assignment agreement (the “Assignment Agreement”) has been entered into on
this 19th day of November 2007 between:

(1)   Nordea Bank Norge ASA, PO Box 1166, Sentrum, 0107 Oslo, Norway, acting as
agent for a syndicate of banks and as bank under the Loan Agreement (as defined
below) (the “Agent”); and   (2)   DeepOcean Shipping AS, a Norwegian limited
liability company with company registration number 979 45 107 with registered
address at Stoltenberggaten 1, 5527 Haugesund, Norway (the “Borrower”).

The parties to this Assignment Agreement shall be referred to collectively as
the “Parties” and individually as a “Party”.
WHEREAS:

(A)   By a long term credit facility (the “Loan Facility”) in the maximum amount
of USD 18,000,000 (eighteen million) on the terms and conditions set out in a
loan agreement dated 19 November 2007 (the “Loan Agreement”, which expression
shall include a reference to any agreement and/or instrument prolonging or
refinancing, in part or in whole, the financial indebtedness as set out
therein), between certain banks (the “Banks”) (as lenders) and the Borrower, the
Banks have, according to their several obligations, made the Loan Facility
available to the Borrower with the purpose of refinancing the existing
indebtedness in respect of the MV Atlantic Challenger, a 1990 built / 1999
rebuilt offshore construction vessel of 3,372 dwt (the “Vessel”) owned by the
Borrower;   (B)   Any amount outstanding under the Loan Agreement from time to
time shall be secured by (i) the Assignment of Earnings (including the Factoring
Agreement) and the Assignment of Insurances, as set out in thisAssignment
Agreement, (ii) a first ranking mortgage over the Vessel and (iii) an on-demand
guarantee from DeepOcean ASA, as set forth in the Loan Agreement.;   (C)   It is
a condition precedent for the utilisation of the Loan Facility that the Borrower
enter into this Assignment Agreement and grants, in favour of the Agent (on
behalf of the Banks) the collateral security set out herein.

NOW THEREFORE IT IS HEREBY AGREED as follows:

1   DEFINITIONS   1.1   In this Assignment Agreement including the preamble
hereto (unless the context otherwise requires) any term or expression defined in
the preamble shall have the

41



--------------------------------------------------------------------------------



 



    meaning ascribed to it therein. In addition, terms and expressions not
defined herein but which are defined in the Loan Agreement shall have the
meaning ascribed to them in the Loan Agreement.

2   ASSIGNMENT   2.1   To secure the payment and the discharge of the Borrower’s
obligations under the Loan Agreement and the payment of all sums which from time
to time may become due thereunder, and to secure the performance and observance
of and compliance with all the covenants, terms and conditions contained in the
Loan Agreement, the Borrower hereby assigns to the Agent (on behalf of the
Banks) on first priority:

  (a)   all (i) freight and hire including, but not limited to all payments in
respect of the Vessel to be made to the Borrower as a consequence of the
operation of the Vessel under any charter party and any other contract of
employment related to the Vessel; (ii) compensation payable to the Borrower in
the event of any requisition of the Vessel; (iii) remuneration for salvage and
other services performed by the Vessel payable to the Borrower; (iv) demurrage
and retention money receivable by the Borrower in relation to any Vessel;
(v) damage for breach (or payments for variation or termination) of any contract
of employment of the Vessel; and (vi) other monies whatsoever due or to become
due to the Borrower from any third parties in respect of the Vessel or otherwise
(the aforesaid hereinafter collectively referred to as the “Earnings”); and    
(b)   all amounts due or to become due from any insurers as payment of losses or
as return of premium or otherwise, under any insurances policies taken out for
the Vessel and all other sums whatsoever due or to become due in respect of the
Vessel or the insurance thereof (collectively the “Insurances”).

2.2   The Borrower undertakes promptly to give notice of the assignment of the
Earnings and Insurances to any charterer and the insurers and any other third
party from which any of the Earnings or amounts may become payable in the form
set out in Schedules 1 and 2 hereto, respectively, or such other form as deemed
sufficient by the Agent, and procure that any recipient of such notice
acknowledges receipt of the notice as set out therein.   3   PERFECTION   3.1  
The Borrower agrees that at any time and from time to time upon the written
request of the Agent, it will promptly and duly execute and deliver to the Agent
any and all such further instruments and documents as the Agent on behalf of the
Banks may reasonably deem necessary or desirable to register this Assignment
Agreement in any applicable registry, and to maintain and/or perfect the
security created by this Assignment Agreement and the rights and powers herein
granted. This shall include the Factoring Agreement in the amount of NOK
190,000,000 currently registered against the Borrower in the Norwegian Register
of Moveable Property (Løsøreregisteret).

42



--------------------------------------------------------------------------------



 



4   ASSIGNMENT OF THIS AGREEMENT   4.1   The Banks may assign or transfer their
rights hereunder to any person to whom the rights and obligations of the Banks
under the Loan Agreement are wholly or partially assigned in accordance with
Clause 20 (“Transfer and Participations”) of the Loan Agreement.   5   NO
FURTHER ASSIGNMENT OR PLEDGE   5.1   The Borrower shall not, unless prior
written consent has been obtained from the Agent or otherwise permitted under
the Loan Agreement, be entitled to further assign or pledge the Earnings and/or
the Insurances.   6   ADDITIONAL AND CONTINUING SECURITY   6.1   The security
contemplated by this Assignment Agreement shall be in addition to any other
security granted in accordance with the Loan Agreement, and shall be a
continuing security in full force and effect as long as any obligations are
outstanding under the Loan Agreement.   7   CONFLICT WITH THE LOAN AGREEMENT  
7.1   As between the Borrower and the Agent, in the event of any conflict or
inconsistency between the terms of the Loan Agreement and this Assignment
Agreement, the terms of the Loan Agreement will prevail.   8   NOTICES   8.1  
Every notice or demand under this Assignment Agreement shall be in writing, but
may be given or made by fax which shall be sent to each Party at their
respective addresses:

  (i)   The Agent         For credit matters:         Nordea Bank Norge ASA
Att: Oddbjørn Warpe
PO BOX 1166 Sentrum
0107 OSLO         Telefax: +47 22 48 66 68

43



--------------------------------------------------------------------------------



 



      For Loan Administration:         Nordea Bank Norge ASA
Att: International Loan Administration
PO BOX 1166 Sentrum
0107 OSLO         Telefax: +47 22 48 42 78

  (ii)   The Borrower:         DeepOcean Shipping AS

Att: CEO Gerhard Skåleskog

Telefax: + 47 52 70 04 01

9   MISCELLANEOUS   9.1   The Parties hereby confirm that they have received a
copy of the Loan Agreement.   10   GOVERNING LAW AND JURISDICTION   10.1   This
Assignment Agreement shall be governed by and construed in accordance with
Norwegian law. The undersigned hereby unconditionally and irrevocably submits to
the non-exclusive jurisdiction of the Norwegian courts, the venue to be Oslo
City Court.

IN WITNESS WHEREOF the undersigned hereby execute this Assignment Agreement on
19 November 2007.

             
For and on behalf of
Nordea Bank Norge ASA.
(as Agent)
      For and on behalf of
DeepOcean Shipping AS
(as Borrower)    
 
           
 
           
 
           
Signature
      Signature    
 
           
 
           
 
           
Name and title in block letters
      Name and title in block letters    

44



--------------------------------------------------------------------------------



 



Schedules 1 (A)
to the Assignment Agreement
dated 19 November 2007
FORM OF NOTICE OF ASSIGNMENT
AND LOSS PAYABLE CLAUSE
(in respect of Insurances — for endorsement to the policy)
MV ATLANTIC CHALLENGER
(the “Vessel“)

1.   Notice of Assignment       Please take notice that by an assignment in
writing dated the date hereof we (the “Assignors”) have assigned to Nordea Bank
Norge ASA as “Agent” on behalf of the banks (the “Banks”) as defined in the loan
agreement as of the date hereof between the Agent and DeepOcean Shipping AS as
borrower, all our rights, title and interest in all insurances relating to the
Vessel. This includes the insurances constituted by the policy whereon this
notice is endorsed.   2.   Loss Payable Clause       You are hereby irrevocably
instructed to pay all and any sums receivable in respect of the insurances you
have effected on or in relation to the Vessel as follows:       To the Hull &
Machinery, Hull Interest and War Risks insurers:

  (A)   Any and every sum receivable in respect of a Total Loss and any and
every sum receivable in respect of a casualty, shall be paid directly and in
full to the Agent; and     (B)   All other sums receivable in respect of the
insurances hereunder shall be paid to the Assignors unless and until you have
received written notice from the Agent that all sums receivable in respect of
the insurances hereunder shall be paid directly to the Agent or its order.

      For the purpose of the above loss payable clause “Total Loss” shall mean
(a) an actual or constructive or compromised or arranged total loss of the
Vessel and (b) a requisition for title or other compulsory acquisition of the
Vessel otherwise than requisition for hire or (c) a capture, seizure, arrest
detention or confiscation of the Vessel by any government, unless the Vessel are
released from such capture, seizure arrest or detention within one month after
the occurrence thereof.

45



--------------------------------------------------------------------------------



 



    To the P&I insurers:       Payment of any recovery DeepOcean Shipping AS
(the “Owner”) or any charterer is entitled to make out of the funds of the
Association in respect of any liability, costs or expenses incurred by him shall
be made to his order unless and until the Association receives notice to the
contrary from the Agent in which event all recoveries shall thereafter be paid
to the Agent or their order; provided always that no liability whatsoever shall
attach to the Association, its managers or their agents for failure to comply
with the latter obligation until after the expiry of two clear business days
from the receipt of such notice.   3.   Notice of Cancellation       The Agent
shall be advised:

  (A)   if the insurers cancel or give notice of cancellation of the policy
whereon this notice is endorsed at least 14 days (7 days in case of war risk)
before such cancellation is to take effect;     (B)   of any alteration in or
termination or expiry of the policy at least 14 days before any such alteration,
termination or expiry is to take effect;     (C)   of any default in the payment
of any premium or failure to renew the insurances constituted by the policy at
least 14 days prior to the date of renewal thereof; and     (D)   of any act or
omission or of any other event of which the insurers have knowledge and which
might invalidate or render unenforceable in whole or in part the insurances
constituted by the policy.

    Oslo, [•] 2007

For and on behalf of
DeepOcean Shipping AS
as Assignor
                                                                      
                      
Signature
                                                                     
                      
Name and title in block letters

46



--------------------------------------------------------------------------------



 



Schedules 1 (B)
to the Assignment Agreement
dated 19 November 2007
FORM OF
ACKNOWLEDGEMENT OF NOTICE OF ASSIGNMENT
(in respect of Insurances)
In duplicate:
To:
Nordea Bank Norge ASA
Attention: Loan Administration Department
Telefax: + 47 22 48 42 78
Dear Sirs,
MV Atlantic Challenger (the “Vessel”)
We hereby acknowledge having received the attached Notice of Assignment from
DeepOcean Shipping AS (the “Owner”) related to the Vessel.
We have duly noted and do accept that our payments due to the Owners, under the
insurance policy(-ies) taken out for the Vessel as an Owners’ entry pursuant to
our rules, shall be made in accordance with the instructions set out in the
Notice of Assignment, including the loss payable clause therein, and payment due
to the mortgagee will be made to such account as from time to time instructed by
you, which bank has been duly noted by ourselves as the first priority mortgagee
of the said Vessel on its own behalf and on behalf of certain other banks as
agent therefore.
Place and date: [*]
For and on behalf of
[Name of Insurer]
                                                                    
            
Signature
                                                                    
            
Name with capital letters

47



--------------------------------------------------------------------------------



 



Schedules 2 (A)
to the Assignment Agreement
dated 19 November 2007
To: [•].
FORM OF NOTICE OF ASSIGNMENT
(in respect of Earnings)
MV ATLANTIC CHALLENGER
(the “Vessel”)
We refer to the charter party dated on [•] (the “Charter Party”) made between
yourself as charterer and ourselves as owners in respect of the Vessel.
We hereby give you notice that:

(i)   by a general assignment dated 19 November 2007 (the “Assignment”) made
between ourselves and Nordea Bank Norge ASA (on behalf of certain other banks)
(the “Agent”), we have assigned absolutely and have agreed to assign absolutely
to and in favour of the Agent all our rights, title and interest, present and
future to all moneys due and payable by yourselves to ourselves under the
Charter Party;   (ii)   by the Assignment Agreement, the Agent (or its nominee)
is entitled to (but without obligation to do so), if an Event of Default shall
occur (as more particularly described therein) and if it shall decide, by
written notice to you and ourselves, to enter into and fulfil the obligations of
the undersigned as party to the Charter Party as if it were a party thereto from
the date hereof;   (iii)   you are hereby irrevocably authorised and instructed
to continue the performance of your obligations under the Charter Party towards
us and receive instructions from us, until such time as the Agent shall direct
to the contrary whereupon all instructions or demands for actions shall be made
by the Agent and payments are due to the Agent or as it may direct; and   (iv)  
that the Assignment by reference to a credit facility agreement dated 19
November 2007 includes provisions that no amendments shall be made to the
Charter Party (nor shall you be released from your obligations thereunder)
without the previous written consent of the Agent and that we shall remain
liable to perform all our obligations under the Charter Party and the Agent
shall be under no obligations of any kind whatsoever in respect thereof.

48



--------------------------------------------------------------------------------



 



    The authority and instructions herein contained cannot be revoked or varied
by us without the consent of the Agent. The provisions of this notice and its
acknowledgement shall be governed by the laws of Norway

For and on behalf of
DeepOcean Shipping AS
as Assignor
                                                                 
               
Signature
                                                                   
             
Name and title in block letters

49



--------------------------------------------------------------------------------



 



Schedules 2 (B)
to the Assignment Agreement
dated 19 November 2007
FORM OF ACKNOWLEDGEMENT OF NOTICE OF ASSIGNMENT
(in respect of Earnings)
In duplicate:
To:
Nordea Bank Norge ASA
Attention: Loan Administration Department
Telefax: +47 22 48 42 78
Dear Sirs,
MV ATLANTIC CHALLENGER — the “Vessel”
We acknowledge having received the attached Notice of Assignment of Earnings,
and agree to pay all such monies as aforesaid in accordance with the instruction
set out therein.
Furthermore, we hereby undertake not to terminate in part or in full the
charterparty as a consequence of any breach by DeepOcean Shipping AS (or any of
its assignees) of any of its financial obligations unless towards us and not
waived or remedied.
Place and date: [*]
For and on behalf of
[Name of charterer]
                                                                     
           
Signature
                                                                     
           
Name with capital letters

50



--------------------------------------------------------------------------------



 



Schedule 6
to the Loan Agreement
dated 19 November 2007
between DeepOceanShipping AS and
Nordea Bank Norge ASA.
FORM OF ISLE OF MAN FIRST PRIORITY MORTGAGE

51



--------------------------------------------------------------------------------



 



Schedule 7
to the Loan Agreement
dated 19 November 2007
between DeepOceanShipping AS and
Nordea Bank Norge ASA.
FORM OF DEED OF COVENANTS

52